UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7051



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARTIR VELASQUEZ ARAGON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-97-18-A, CA-99-879-AM)


Submitted:   February 10, 2000         Decided:     February 15, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Martir Velasquez Aragon, Appellant Pro Se. Katherine Mary Kelly,
Bryan Cunningham, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Martir Velasquez Aragon seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   Aragon also seeks to appeal the district court’s order

denying his motion for reconsideration under Fed. R. Civ. P. 60(b).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Aragon, Nos. CR-97-18-A; CA-99-

879-AM (E.D. Va. July 1, 1999; July 22, 1999).*   We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s judgment or order is marked as
“filed” on July 22, 1999, the district court’s records show that it
was entered on the docket sheet on July 21, 1999.       Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2